UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON TREVARUS WOODS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00273-FL-1)


Submitted:   August 7, 2012                 Decided:   September 6, 2012


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Joshua L. Rogers, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brandon Trevarus Woods appeals his 120-month sentence

imposed after convictions on two counts of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g),

924 (2006), and one count of possessing a sawed-off shotgun, in

violation of 26 U.S.C. §§ 5841(d), 5871 (2006), pursuant to his

guilty plea.      We affirm.

              We review application of a sentencing enhancement for

clear error.          United States v. Cabrera-Beltran, 660 F.3d 742,

756    (4th    Cir.   2011),   cert.   denied,        132   S.   Ct.   1935   (2012).

Clear error occurs when we are “left with the definite and firm

conviction that a mistake has been committed.”                    United States v.

Harvey, 532 F.3d 326, 336 (4th Cir. 2008) (citation and internal

quotation marks omitted).

              USSG § 2K2.1(b)(1)(B) provides for an enhancement of a

defendant’s offense level under the Guidelines when the offense

of conviction involved between eight and twenty-four firearms.

We    conclude    that   the   district       court   did   not   clearly     err   in

applying the enhancement in this case because the Government

provided adequate evidence to support Woods’s involvement with

the requisite number of firearms.                We thus find no procedural

error in Woods’s sentence.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

                                          2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3